Herlihy, P. J.
(concurring). Sections 69 and 70' of the Public Service Law govern the application of the petitioner for permission to issue stock for the purpose of acquiring the stock of another public utility engaged in the distribution and sale of natural gas. The question presented to the commission, pursuant to section 69, was whether or not the proposed stock issue was for one of the purposes set forth therein. The record contains testimony based upon which it might be inferred that the transaction was for one of the purposes enumerated within section 69. However, the record as a whole also supports, the inference that the acquisition of the stock of the New Jersey corporation was for the purpose of securing profits to the petitioner’s stockholders and as such, was in the nature of an *74‘ ‘ investment ’ \ The acquisition of the stock of another utility for the purpose of acquiring profits of such other utility as a stockholder is not one of the express purposes of section 69 and such a purpose does not appear to be included within section 69 by reasonable construction thereof. The respondent commission found that the transaction proposed resulted in “an ‘ investment ’, and as such, it is not an authorized purpose for which securities may be issued under Section 69.” The commission having found that the proposed issuance of stock was for investment purposes and the record containing substantial evidence to support such a finding, this court must affirm its determination. (See Matter of Brooklyn Union Gas Co. v. Public Serv. Comm. of State of N. Y., 8 A D 2d 210, affd. 8 N Y 2d 815.)
While the petitioner has presented formidable arguments for acquisition of the New Jersey utility as an investment and as probably advantageous to both utilities, these and other strictly corporate purposes proposed by the petitioner are not of such a utility consequence as to overcome the commission’s denial of the petition on the ground of public interest.
The limited power of review by the courts as to the determination of Public Service Commission decisions is succinctly set forth by Presiding Justice Foster in Matter of Campo Corp. v. Feinberg (279 App. Div. 302, 307, affd. 303 N. Y. 995): “If the commission’s determination has any rational basis that would appeal to a reasonable mind it cannot be held by the courts to be arbitrary and unreasonable. We are not concerned with the economic niceties of the practice which the commission has condemned. We may only determine whether there is any reasonable support in the record for the action taken; or to put it another way in order to annul the order of the commission on the ground that it was arbitrary we should have to say as a matter of law that no substantial reason whatever appears in the record to sustain the order and determination under review.”
From a reading of both decisions of the commission, in my opinion, it cannot be stated there was no reasonable rationale for its decision to deny the application.